DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/14/2020 and 12/26/2019.The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Acknowledgement is made of applicants claim for foreign priority under 35 U.S.C. 119(a)-(d) and (f). The certified copy has been filed in parent application JP2018-243958 file on 12/27/2018. 
Claim Interpretation
Claim 1 recites the limitation “external environment recognition unit” with the structure in specifications page 11 line 13-20 “computation device”. It is being interpreted as means plus function.
Claims 1, 5, 6, 8 recites the limitation “merging assist capability determination unit” with the structure in specifications page 11 line 13-20 “computation device”. It is being interpreted as means plus function.
Claims 1, 2, 3, 7, 10 recites the limitation “vehicle stop control unit” with the structure in specifications page 11 line 13-20 “computation device”. It is being interpreted as means plus function.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims are rejected under 35 U.S.C. 103 as being unpatentable by Kashiba(US20160214612) in view of Horita(US20210146953).

an external environment recognition unit configured to detect a surrounding situation in front of a host vehicle and in a direction of the main line while traveling in the merging lane([0049] disclosing the another vehicle acquisition unit “external environment recognition unit” acquires information relating to other vehicles travelling on the merging lane, i.e. detects surrounding situation in front of the host vehicle and in the direction of the main line while traveling in the merging lane);
a merging assist capability determination unit configured to determine, on a basis of the detected surrounding situation, whether or not the lane change assist control from the merging lane into the main line is possible([0051] disclosing the determination unit “merging assist capability unit” determines if a merging travel can be performed, i.e. whether lane change control from the travelling lane “merging lane” into the destination merging lane “main line” is possible) ; and
a vehicle stop control unit configured to cause the host vehicle to stop at an appropriate vehicle stop position, in a case that merging into the main line is impossible([0052] disclosing the stop control unit executes a stop control to stop the host vehicle if it is determined that the merging travel control is impossible),
and in a case that the vehicle stop position does not exist outside of the road, the vehicle stop control unit causes the host vehicle to stop within the merging lane([0052] disclosing stopping in the traveling lane “merging lane” towards the boundary line between the traveling lane and the merging destination lane “main lane” at the merging place, i.e. causing the host vehicle to stop within the merging lane).
Kashiba does not teach wherein, in a case that the vehicle stop position exists outside of a road more ahead of a vanishing point of the merging lane, the vehicle stop control unit causes the host vehicle to stop outside of the road,
Horita teaches wherein, in a case that the vehicle stop position exists outside of a road more ahead of a vanishing point of the merging lane, the vehicle stop control unit causes the host vehicle to stop outside of the road([0063]-[0064] disclosing when a shoulder exists after passing the merging point “vanishing point” of the merging lane, the vehicle is steered to a shoulder “outside of the road” to stop).
	 Kashiba and Horita are analogous art because they are in the same field of endeavor, emergency stopping of autonomous vehicle. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Kashiba to incorporate the teaching of Horita of in a case that the vehicle stop position exists outside of a road more ahead of a vanishing point of the merging lane, the vehicle stop control unit causes the host vehicle to stop outside of the road in order to avoid a collision with an obstacle. 

	Regarding claim 2, Kashiba as modified by Horita teaches The vehicle control device according to claim 1, wherein, in a case that a deceleration for when the host vehicle is made to stop outside of the road is defined as a first deceleration, then if the host vehicle is made to stop within the merging lane, the vehicle stop control (Kashiba [0052] disclosing stopping in the traveling lane “merging lane” towards the boundary line between the traveling lane and the merging destination, i.e. causing the host vehicle to stop within the merging lane, i.e. at a first deceleration. Horito [0063]-[0064] disclosing when a shoulder exists after passing the merging point “vanishing point” of the merging lane, the vehicle is steered to a shoulder “outside of the road” to stop). While the references do not specifically point out that the second deceleration is smaller than the first deceleration, it would have been obvious to one of the art to interpret that there is a need to decelerate by a smaller amount when stopping in the merging lane to avoid an accident with a rear vehicle, the stopping outside the road can be performed quickly).
Kashiba and Horita are analogous art because they are in the same field of endeavor, emergency stopping of autonomous vehicle. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Kashiba to incorporate the teaching of Horita of the vehicle stop control unit causes the host vehicle to stop at a second deceleration which is smaller than the first deceleration. It would have been obvious to try in order to avoid a collision with a rear vehicle to stop at a small deceleration rate when stopping the vehicle in a merging lane, whereas in the shoulder lane the vehicle needs to stop quickly thus at a higher deceleration.

(Horito ([0063]-[0064] disclosing when a shoulder exists after passing the merging point “vanishing point” of the merging lane, the vehicle is steered to a shoulder “outside of the road” to stop), this is interpreted as maintaining a speed within the traveling lane and decelerating and stopping when the vehicle has entered an area outside the of the road).

Regarding claim 4, Kashiba as modified by Horito teaches The vehicle control device according to claim 1, wherein a case in which merging by the lane change assist control is impossible includes a case in which the main line is in a traffic jam situation(Kashiba [0062] disclosing determining that the merging cannot be executed “impossible” in case of an accident “traffic jam” in the traveling lane “main line”).

Regarding claim 5, Kashiba as modified by Horito teaches The vehicle control device according to claim 1, wherein the merging assist capability determination unit determines that the merging assist control is impossible, in a case that a driver does not respond to a request from the merging assist capability determination unit(Kashiba [0058] discloses in a case where the preparation for the manual driving by the driver is not completed “driver does not respond”, the process repeats until there is not time for the switch. [0056] discloses when there is no time for switching from autonomous to manual the stop control is executed, i.e. it is impossible to change lane. It can be interpreted from the citations that in a case that a driver does not respond to a request from the merging assist capability, the merging assist capability determination determines the merging assist control is impossible).

 Regarding claim 6, Kashiba as modified by Horito teaches The vehicle control device according to claim 1, wherein, on a basis of a host vehicle speed and a speed of the main line, the merging assist capability determination unit determines whether or not a remaining distance from a host vehicle position to the vanishing point of the merging lane is greater than or equal to a limit remaining distance within which the lane change assist control is possible, determines that the lane change assist control is possible if the remaining distance is greater than or equal to the limit remaining distance, and determines that the lane change assist control is impossible if the remaining distance is less than the limit remaining distance(Kashiba [0060] disclosing determining whether the speed of the host vehicle reaches the merge-able speed based on the speed of the other vehicle, it is determined that the merging control cannot be performed “impossible” if there is a lack of distance L “limit remaining distance” to the end of the merging area “vanishing point”. This can be interpreted that if the remaining distance to the vanishing point is greater than or equal to distance L it is determined that merging “lane change assist control” is possible and if the remaining distance is less than the limit remaining distance then the lane change is impossible).

Regarding claim 7, Kashiba as modified by Horito teaches The vehicle control device according to claim 1, wherein, when causing the host vehicle to stop within the merging lane in the case that the vehicle stop position does not exist outside of the road, the vehicle stop control unit causes the host vehicle to stop in a vicinity of the vanishing point of the merging lane(Kashiba [0052] disclosing stopping in the traveling lane “merging lane” towards the boundary line between the traveling lane and the merging destination lane “main lane” at the merging place, i.e. causing the host vehicle to stop within the merging lane in the vicinity of the vanishing point of the merging lane).

Regarding claim 8, Kashiba as modified by Horito teaches The vehicle control device according to claim 6, wherein, in a case that the merging assist capability determination unit has determined that the lane change assist control is impossible, the merging assist capability determination unit requests a driver to take over driving(Kashiba [0056]-[0058] disclosing when it is determined that the merging travel “lane change assist control” cannot be performed, the travel control gives notice “request” to the driver to switch from autonomous to manual “take over driving”).

(Kashiba [0058] discloses in a case where the preparation for the manual driving by the driver is not completed “driver does not respond”, the process repeats until there is not time for the switch. [0056] discloses when there is no time for switching from autonomous to manual the stop control is executed, i.e. it is impossible to change lane. It can be interpreted from the citations that in a case that a driver does not respond to a request from the merging assist capability, the merging assist capability determination determines the merging assist control is impossible).


	Regarding claim 10, Kashiba as modified by Horito teaches The vehicle control device according to claim 1, wherein, in a case that the host vehicle is made to stop outside of the road, the vehicle stop control unit sets, to a deceleration start time, a time when the vehicle stop position outside of the road is detected, a time when a remaining distance from a host vehicle position to the vanishing point of the merging lane becomes less than a predetermined remaining distance, or a time when the host vehicle has entered an area outside of the road (([0063]-[0064] disclosing when a shoulder exists after passing the merging point “vanishing point” of the merging lane, the vehicle is steered to a shoulder “outside of the road” to stop), this is interpreted as maintaining a speed within the merging lane and decelerating and stopping when the vehicle has entered an area outside the of the road, thus the deceleration time is started when the vehicle position is outside the road).

	Regarding claim 11, Kashiba as modified by Horito teaches The vehicle control device according to claim 1, wherein, when causing the host vehicle to stop at the vehicle stop position, the vehicle stop control unit activates at least one of a hazard lamp and a horn([0075] disclosing the stop control turns on the hazard lights).

Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. The prior art cited in PTO-892 and not mentioned above disclose related devices and methods.
	US20200180642 disclosing stopping the vehicle when it is determined that merging is not possible.
	US20200004244 disclosing safe stop on a shoulder.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD O EL SAYAH whose telephone number is (571)270-7734.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMAD O EL SAYAH/Examiner, Art Unit 3664B 
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664